DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 contain the trademark/trade name Solvesso.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an aromatic petroleum derivative and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casana Giner et al., (US 9,295,249 cited in IDS) in view of Dave et al., (WO2016/108928).
	Casana Giner et al. teaches, “Microencapsulated formulations of macrolide lactones (abamectin . . . with exceptional release characteristics resembling those of an emulsion concentrate . . . “ (Abstract).
	Having 10-70% non-polar solvent having a polarity value of a Hansen solubility paramenter of 0 to 3 would have been obvious insofar as Casana Giner et al. teaches dissolving abamectin in “vegetable or animal oils” (p. 4, lines 9-14; see also Formula 3A 
	The compositions further include toluenediisocyanate (col. 17, Example 5), as per claims 7, 14, a surfactant e.g. “block copolymer ethoxylated-propoxylated” (col. 10, lines 18-19), a dispersant e.g. “acrylate protective colloids” (col. 13, line 15), a thickener e.g. xanthan or Arabic gum (natural polysaccharide) (Example 1), and water (see Example 1, and Example 3, Example 5F), as per claims 8, 15-17 (see generally col. 4, lines 40-65).
	Casana Giner et al. teaches a specific embodiment of micoroencapsulated emulsion comprising 1.83% Abemectin in “about 35 parts” oil phase (non-polar solvents)—Hostaphat B310, Escalol 507, BHA, dibutiltinlaurate—(3.14% isocyanate as wall forming material)—2.0% polymethylenepolyphenyl isocyanate, 1.14% m-tetrametyhlxylene diisocyanate; and “about 30 parts” water phase (polar solvents)—water, TEGO MR2138, Escalol, Agrimer VA6, Arabic gum, Reax 85 A, ascorbic acid (Example 1, col. 9).

	Casana Giner et al. does not teach a compound of Formula I.

	Dave et al. teaches microencapsulated compositions for agricultural applications (Abstract). 
Dave et al. observed that actives could form crystals in the aqueous phase of a microcapsule suspension and noted that “[c]rystallization of the active ingredient into the aqueous phase has limited increased levels of active in these aqueous capsule 
  The hydrophobic crystal inhibitor additives “could be applied to any agricultural active composition comprising one or more solvents, one or more agricultural active ingredients, and/or one or more nitrification inhibitors, optionally nitrapyrin” (p. 6, para. [0019]). The compositions can be combined with pesticides such as abamectin (p. 24, para. [0087]).
These hydrophobic crystal inhibitor additives “such as aromatic solvents and ester compounds can increase the physical stability of the microcapsule suspension formulations, particularly at mild cold storage temperatures of about 10° C, preventing or at least reducing crystal formation in the aqueous phase of the microcapsule suspension” (p. 7, para. [0020]).  Suitable ester compounds include “2,2,4-trimethyl-1,3-pentanediol monoisopubyrate” (compound of Formula I) (p. 8, para. [0023]), which may be present in a range “between about 1.0 weight percent and about 4.0 weight percent” (p. 9, para. [0032]), as per claims 1, 4-6, 8, 11-13.

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add the 2,2,4-trimethyl-1,3-pentanediol monoisopubyrate of Dave et al. to the compositions of Casana G for the advantage of increasing the physical stability of the microcapsule suspension formulations, as taught by Dave et al.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612